345 S.W.3d 901 (2011)
James BISHOP, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72898.
Missouri Court of Appeals, Western District.
August 30, 2011.
Ruth Sanders, for Appellant.
Jamie P. Rasmussen, for Respondent.
Before Division Three: JAMES E. WELSH, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES M. SMART, JR., Judge.

ORDER
PER CURIAM:
James Bishop appeals from the dismissal of his Rule 24.035 motion for post-conviction relief. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).